 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos AngelesBuilding andConstruction Trades Coun-cil (Joseph Freed &BenjaminH. Werber, d/b/a B& J Investment Company)andJones, Jones andJones; Joseph FreedLos Angeles Building and Construction Trades Coun-cilandJones,Jones and Jones;Joseph Freed andJoseph Freed & Benjamin H. Werber,d/b/a B & JInvestment Company.' Party to the Contract. Cases21-CC-1501 and 21-CE-130November 1, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn May 15, 1974, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions z of the Administrative Law Judge onlyto the extent consistent herewith.The stipulated facts are as follows. B & J is en-gaged in business as an owner-builder-developer inthe building and construction industry in the State ofCalifornia. At all times material herein, B & J hasbeen engaged in the construction of an industrialbuilding at 46th Street and Alameda in Los Angeles,California. At no time, in connection with the workat the jobsite, has B & J employed any of its ownemployees in construction activities other than super-visors. In accordance with its usual procedure, B & Jsubcontracted all of the actual construction work atthe jobsite to various specialty contractors in thebuilding and construction industry, including the ce-ment work to Haskell E. Shaw and Associates, theinstallation of drywall and steel studs to RaymondInterior Company, the installation of fire sprinklersto Fireguard Sprinkler Company, the installation ofair-conditioningequipment toWeatherControlCompany, the electrical work to Morrison ElectricaliHerein called B & J2We note thatsince the issuanceof the AdministrativeLaw Judge'sDeci-sion,the three cases passedon by three Administrative Law Judges andcited by himin fn 10 of hisDecisionas relating to provisions identical toartV of theagreement herein wereadopted by the Board at 212 NLRB 320(1974), 212 NLRB 343 (1974), and 211 NLRB 107 (1974), respectivelyInc., and theglasswork to A to Z Glass Company,herein referred to, respectively, as Shaw, Raymond,Fireguard,Weather, Morrison, and A to Z, and col-lectively as the subcontractors.B & J is not a member of any employer associationwhich engages in collective bargaining with labor or-ganizations and, prior to October 25, 1973,' B & Jwas not signatory to any collective-bargaining agree-ment with any labor organization. Nor, at any timematerial herein, were Weather, Morrison, or A to Zmembers of any employer association which engagesin collective bargaining with labor organizations orsignatory to any collective-bargaining agreementwith any labor organization.On October 23, S.W. "Tex" Williams, Respon-dent'sbusinessrepresentative,demanded thatB & J enter into a short-form building trades agree-ment with Respondent, herein called the short-form agreement, requiring B & J to cease doing busi-nesswith nonunion subcontractors. As B & J initiallyrefused to enter into the aforesaid agreement, Re-spondent was engaged in a labor dispute with B & J.At no time material herein was Respondent engagedin a labor dispute with any of the subcontractors.On October 23, Williams threatened to picket thejobsite if B & J did not sign the short-form agreementby October 24.On October 25, Respondent commenced picketingthe B& J jobsite, whereupon the employees of Shawceased working and left the jobsite. However, theemployees of Steel Construction Service, a subcon-tractor of Shaw at the jobsite, Raymond, Morrison,and Fireguard, continued working.Shortly after Shaw's employees left the B & J job-site,Hosea Lewis, Shaw's superintendent, was lock-ing up the construction shack preparatory to leavingthe jobsite. Lewis was approached by Williams, whogave Lewis his business card and inquired as towhich employees were still working on the job. Lewisreplied that the electricians (Morrison), sprinklermen (Fireguard), steel workers (Steel Construction),and drywall men (Raymond) were still working. Wil-liams said, "I'm going to report them," and then leftthe jobsite.After Williams left, the employees of the four com-panies who were still working behind the picket lineat the jobsite came to Lewis and asked him to whomhad he been speaking and what the conversationwas. Lewis gave the employees Williams'businesscard and told the employees that Williams had saidhe was going to report them, whereupon the remain-ing employees requested that Lewis leave the con-struction shack open so that they could use the tele-phone, which Lewis did.'All dates hereinafter are in 1973214 NLRB No. 86 LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL563After the above conversation with Lewis, the em-ployees of Steel Construction, Raymond, Morrison,and Fireguard, ceased working and left the jobsite.Thereupon, construction work at the jobsite was shutdown.On October 25, as a consequence of the work stop-page and the complete cessation of all work at thejobsite,B & J executed the short-form agreementwhich Respondent had demanded that B & J sign.After becoming signatory to the short-form agree-ment and without request therefor by the Respon-dent, B & J terminated its contracts with Weather,Morrison, and A to Z because they were not partiesto collective-bargaining agreements with any labororganizations. B & J replaced them with union sub-contractors who were signatory to collective-bargain-ing agreements with appropriate labor organizationsin compliance with article IV of its contract with Re-spondent.Respondent was unaware that there were any non-union subcontractors on the job before the filing ofthe charge herein.Member Kennedy agrees with the AdministrativeLaw Judge's finding that Respondent encouragedemployees to refuse to work and threatened orcoerced B & J in order to require B & J to ceasedoing business with nonunion subcontractors in vio-lation of Section 8(b)(4)(i) and (ii)(B), respectively.Respondent's conceded lack of knowledge that therewere nonunion subcontractors on the job when itpicketed the job, and the fact that Respondent didnot ask B & J to replace the nonunion subcontractorswith union subcontractors, are irrelevant accordingtoMember Kennedy. In his opinion the Respondentwas "liable for reasonably forseeable consequencesof its conduct." He thus concludes that Respondentviolated the Act merely because it picketed to compelB & J to execute a collective-bargaining contractcontaining a subcontracting clause and thereafter thenonunion subcontractors were removed from the job.We disagree.It is well settled that a union has the right to picketto compel an employer to execute a labor agreementcontaining a subcontracting clause valid under theconstruction industry proviso to Section 8(e), as longas it does not have the additional objective of forcingan employer to cease doing business with "an ex-isting and identified nonunion subcontractor." 4 Itseems apparent to us that no such unlawful objectivecan be found unless and until it can be shown thatthe union was aware of the existence and identity ofa nonunion subcontractor.4NortheasternIndianaBuilding and Construction Trades Council, et a!(Centhvre Village Apartments),148 NLRB 854. 858 (1964)The parties stipulated that Respondent was un-aware of the existence or identity of the nonunionsubcontractors until the unfair labor practice chargeswere filed, and that sometime after B & J executedthe collective-bargaining agreement, and not pur-suant to any requests by Respondent, B & J termi-nated its contracts with the nonunion subcontractorsand replaced them with union subcontractors.Ifwe were to adopt the theory of Member Kenne-dy that Respondent should have reasonably forseenthat B & J would terminate its contracts with thenonunion subcontractors after it executed the con-tract, it would completely undermine our decision inCentlivre, supra.For since it is undisputed that aunion does have the right to picket to force an em-ployer to sign a contract containing a subcontractingclause, under Member Kennedy's view there wouldbe a violation every time the employer voluntarilyand without urging by the union terminated its con-tracts with the nonunion subcontractors.In our opinion, Member Kennedy completely failsto recognize the difference between the obtaining ofa valid subcontracting clause and the cessation ofbusiness that might necessarily follow from such aclause.' For, under his view the Union could havesued B & J to enforce the subcontracting clause andnot have violated the Act,' but would violate the Actwhen doing nothing to obtain compliance with thesubcontracting clause. There is a significant differ-ence between an employer's choice whether to refuseto deal any further with its subcontractors at the timea question regarding boycott arises, and the choice ithas at the time the collective-bargaining agreement issigned.' Thus, coercion exerted upon B & J to force itto execute an agreement containing a subcontractingclause is not coercion compelling B & J to ceasedoing business with the nonunion subcontractors.Accordingly, we find no violations stemming fromthe aforesaid conduct and shall dismiss the 8(b)(4)(i)and (ii)(B) allegations.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.5Construction, Production and Maintenance Laborers Union, Local 383, eta! [Colson & Stevens Construction Co ] v N L R B,323 F 2d 422, 426 (C A9, 1963)6 Ets-Hokin Corporation,154 NLRB 839 (1965), enfdsub nomInterna-tionalBrotherhood of Electrical Workers, AFL-CIO, and its Local Union No769,405 F 2d 159 (C A 9, 1968), cert denied 395 U S 921 (1969),LocalUnion No 48 of Sheet Metal Workers International Association v. The HardyCorporation,332 F 2d 682 (C A 5, 1964)7 Local1976,United Brotherhood of Carpenters and Joiners of America, etal [Sand Door & Plywood Co ] v NLRB, 357U S 93, 105-106 (1958) 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERKENNEDY,dissenting in part:The majority has reversed the Administrative LawJudge's finding that Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act by picketing the gen-eral contractor, B & J, to force the latter to ceasedoing business with nonunion subcontractors. I dis-agree.Respondent picketed the B & J jobsite in order tocompel B & J to enter into a contract which con-tained the following clauses:Iimmaterial that Respondent did not know that therewere nonunion subcontractors on the job and thatRespondent did not request their replacement withunion subcontractors since Respondent was "liablefor reasonably foreseeable consequences of its con-duct."The majority rejects this rationale,stating that"no such unlawful objective can be found unless anduntil it can be shown that the union was aware of theexistence and identity of a nonunion subcontractor."InThe RadioOfficers'Unionof theCommercial Te-legraphersUnion [A. H. Bull Steamship Co.] v.N.L.R.B.,347 U.S. 17, 44 (1954), the Supreme Courtsaid:The Employer, Developer and/or Owner agreesthat all work performed within the jurisdictionof any Union affiliated with the Councils shallbe performed pursuant to an executed agree-ment with the appropriate Union having workand territorial jurisdiction and affiliated with theCouncil in the area in which the work is per-formed.IVThe Employer, Developer and/or Owner-Build-er agrees that he shall contract or subcontract alljobsite work set forth in Article I above to aperson, firm, partnership or corporation that isparty to an executed, current Agreement withthe appropriate Union having work and territo-rial jurisdiction, affiliated with the Council inwhich area the work is performed.B & J had subcontracted out all the work to beperformed at the jobsite to various subcontractors,several of which were nonunion. There is no questionbut that Respondent was aware of the subcontract-ing, although it was not aware that certain of thesubcontractors were not signatory to any collective-bargaining agreement with any labor organization.In response to the picketing, B & J signed an agree-ment with Respondent containing the above clauseson October 25, 1973. Thereafter, B & J terminated itscontracts with the nonunion subcontractors and re-placed them with union subcontractors as requiredby the agreement with Respondent. The parties stip-ulated that Respondent did not request these termi-nations.On these facts the Administrative Law Judgefound that the termination of the nonunion subcon-tractors was the result of the picketing and that it was[I]t is also clear that specific evidence of intentto encourage or discourage is not an indispensa-ble element of proof of violation of §8(a)(3).. . . Both the Board and the courts have rec-ognized that proof of certain types of discrimi-nation satisfies the intent requirement.This rec-ognition that specific proof of intent is unneces-sarywhereemployerconduct inherentlyencourages or discourages union membership isbut an application ofthe common-law rule that aman is held to intend the foreseeable consequencesof his conduct.Cramer v. United States,325 U.S.1,31;Nash v. United States,229 U.S. 373, 376;United States v. Patten,226 U.S. 525,539;Ag-new v. United States,165 U.S.36, 50.Thus anemployer's protestation that he did not intend toencourage or discourage must be unavailingwhere a natural consequence of his action wassuch encouragement or discouragement. Con-cluding that encouragement or discouragementwill result,it is presumed that he intended suchconsequence.In such circumstances intent toencourage is sufficiently established.8 [Emphasissupplied.]Although this is not an 8(a)(3) case, the principleenunciated inRadioOfficersisequally applicablehere.A person is responsible for the"foreseeableconsequences of his conduct."A specific intent tocause such consequences is not a necessary elementof proof. The law conclusively presumes such intentfrom the objective facts. Thus,it is immaterial, asstated by the Administrative Law Judge,thatRe-spondent did not know that there were nonunionsubcontractors on the job,or that Respondent didnot request their termination,if in fact Respondent's' "The law of treason,like the law of lesser crimes,assumes every man tointend the natural consequences which one standing in his circumstancesand possessing his knowledge would reasonably expect to result from hisacts"Cramer v United States,325 U S 1, 31 (1944)Persons engaging in a conspiracy "must be held to have intended thenecessary and direct consequences of their acts and cannot be heard to saythe contrary "United States v Patten,226 U S 525, 543 (1913) LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCILconduct caused such termination and this was a fore-seeable consequence. There is no question but that B& J canceled its contracts with nonunion subcontrac-tors as theresultof being forced to sign a collective-bargaining contract with Respondent which prohib-ited contracts with such persons. Was this a foreseea-ble consequence of Respondent's conduct? The Ad-ministrative Law Judge found that it was and I agree.Itseemstome that any reasonable person inRespondent's position could only have anticipatedthat B & J would comply with the contract's require-ments and terminate its relationship with any non-union subcontractors. It is noteworthy that, while theparties stipulated that Respondent was not awarecertain named subcontractors were not signatory toany collective-bargaining agreement with any labororganization, there is no stipulation that Respondentbelieved that all the subcontractors on the job hadunion contracts.In theCentlivrecase,9 the Board held "picketing bya union in the construction industry to interruptbusiness relations between a neutral general contrac-tor and an identified subcontractor constitutes a vio-lation of Section 8(b)(4)(B) notwithstanding the factthat the picketing also has a lawful concurrent objec-tive of securing a `hot cargo' agreement permitted bythe 8(e) proviso." I can perceive no reason in logic orin policy for distinguishing between a situation wherethe picketing labor organization seeks a cessation ofbusiness between the neutral general contractor anda named subcontractor and one where the cessationsought is between the general contractor and all non-union, although unnamed, subcontractors. It seemstome that interruption of business on the wholesalelevel is every bit against the policy of the Act as in-terruption at retail. Accordingly, I would find, as didtheAdministrative Law Judge and for the reasonsgiven by him, that Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.With respect to the 8(b)(4)(i) and (ii)(A) and the8(e) allegations concerning the fringe benefit clauses,Iadhere to the views set forth in the dissent inJointCouncil of Teamsters No. 42, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (Merle Riphagen),212 NLRB 320(1974). Furthermore, since there is no evidence inthis proceeding concerning the application of theseclauses, I find it unnecessary to decide whether,standing alone, such clauses are violative of the Act.9NortheasternIndiana BuildingConstruction Trades (ouncil,et at (Cent-hvre VillageApartments),148 NLRB 854, 857 (1964)DECISIONSTATEMENT OF THE CASE565GEORGE CHRISTENSEN, Administrative Law Judge: OnMarch 6, 1974, I conducted a heanng at Los Angeles, Cali-fornia, to tryissuesraised by a consolidated complaint is-sued on January 29, 1974, on the basis of an originalcharge filed in Case 21-CC-1501 on December 6, 1973,'and an amended charge filed in the same case on January21, 1974, plus an original charge filed in Case 21-CE-130on January 21, 1974.The consolidated complaint alleges that the Los AngelesBuilding and Construction Trades Council 2 violated Sec-tion 8(b)(4) and 8(e) of the National Labor Relations Act,as amended (hereafter the Act), by picketing a JosephFreed & Benjamin H. Werber, d/b/a B & J InvestmentCompany 3 jobsite, threatening a subcontractor on the jobthat his employees would be disciplined, and encouragingsubcontractor employees on the job to cease work, all inorder to force, and forcing, B & J to sign a contract prohib-ited by Section 8(e) of the Act.The Council conceded it demanded that B & J execute acontract wherein it agreed to employ only union subcon-tractors on itsjobs, that it picketed aB & J jobsite to securethat result, that it secured B & J's signature to such a con-tract as the result of that picketing, but denies the contractprovisions in question are prohibited by Section 8(e) of theAct, denies its picketing to secure those contract provisionswas unlawful, denies that it threatened a subcontractorthat his employees would be disciplined if they did notcease to work on the job, denies that it encouraged employ-ees at the jobsite to cease work (other than by its picket-ing), and, therefore, denies that it violated the Act.The issues are:1.Whether any provisions of the contract the Councilforced B & J to enter into are prohibited by Section 8(e) ofthe Act;2.Whether the Council's picketing of a B & J jobsite toforce B & J to enter into that contract was violative ofSection 8(b)(4) of the Act;3Whether the Council threatened a B & J subcontrac-tor at the jobsite with disciplining of his employees if theycontinued to work and thereby violated Section 8(b)(4) ofthe Act; and4.Whether the Council encouraged subcontractor em-ployees at the jobsite to cease working other than by itspicketing activities and thereby violated Section 8(b)(4) ofthe Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue and file briefs.Briefs havebeen received from the General Counsel and from theCouncil.1Read 1973 after all further date references omitting the yearZHereaftercalled the Council3Hereafter called B & J 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased upon my review of the entire record,' observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATIONThe parties stipulated that B & J, in the course of itsbusiness activities during calendar year 1973, purchasedand received lumber products and materials valued in ex-cess of $50,000 from Strong Tie Structures, a supplier lo-cated within the State of California, who in turn purchasedand received those products directly from suppliers locatedoutside the State of California. The Council admitted in itsanswer that it was a labor organization as that term is de-fined in the Act.Based upon the foregoing, I find and conclude that at alltimes pertinent B & J was an employer engaged in com-merce in a business affecting commerce and the Councilwas a labor organization, as those terms are defined inSection 2(2), (5), (6), and (7) of the Act.union subcontractors, that is, they were not parties to anycontract with any labor organization covering the rates ofpay, wages, hours, and working conditions of their employ-ees.4.The parties stipulated and I find that at no time priorto December 6 was the Council aware that A & Z, Morri-son, and Weather were nonunion subcontractors employedat the Jobsite.5,The Council admitted and I find that S. W. (Tex)Williams, the Council's representative and agent acting onits behalf, on October 23 demanded that B & J execute acontract with the Council containing the following provi-sions:IVThe Employer, Developer and/or Owner-Builderagreesthat he shall contract or subcontract all jobsitework set forth in Article I above to a person, firm,partnership or corporation that is partyto an execu-ted, current agreement with the appropriate Unionhaving work and territorial jurisdiction, affiliated withthe Council in which area the work is performed.II.THE UNFAIR LABOR PRACTICESVA. Facts1.The parties stipulated and I find that at pertinenttimesB & J wasengaged inthe construction of an industri-al building at 46th Street and Alameda, Los Angeles, Cali-fornia (hereafter called the jobsite), that B & J, followingitsusual procedure, subcontracted all of the constructionwork at the jobsite to various specialty contractors in thebuilding and construction industry, that B & J did not em-ploy any of its own employees in construction activities atthe jobsite (other than supervisors), and that prior to Octo-ber 25, B & J wasnot aparty to any collective-bargainingagreement with any labor organization.2.The parties stipulated and I find that at pertinenttimesthe following subcontractors were employed by B &J at the jobsite for the following work:(a)HaskellE.Shaw and Associated (hereafterShaw) -cement work.(b) FireguardSprinklerCompany (hereafter Fire-guard)-install fire sprinklers.(c)Raymond InteriorCompany (hereafterRay-mond)-install drywall and steel studs.(d)Weather Control Company (hereafter Weather)-in-stall airconditioning equipment.(e)Morrison Electrical Inc. (hereafter Morrison)-elec-tricalwork.(f)A & Z Glass Company (hereafter A & Z)-glasswork.3 It was stipulated by the parties and I find that, at alltimes pertinent,Weather, Morrison, and A & Z were non-"The General Counsel's unopposed motion to correct the transcript isgranted The name of the General Counsel shall be corrected to Parke wher-ever it appears,the name of the witness Lewis shall read Hosea Lewiswherever it appears,the word"them"shall be substituted for "it" at p 9, I15The Employer, Developer and/or Owner-Builderagreesthat in the event he contracts or subcontractsany jobsite work set forth in Article I above, thereshall be contained in his contract with the subcontrac-tor a provision that the subcontractor shall be respon-sible for the payment of all the wages and fringe bene-fits provided under the agreement with the appropri-ate Union affiliated with the Council. In the event thatany subcontractorfailsto pay the wages or fringe ben-efits provided under the agreement with the appropri-ate union affiliated with the Council, the Employer,Developer and/or Owner-Builder shall become liablefor the payment of such sums and suchsums shallimmediately become due and payable by the Employ-er,Developer and/or Owner-Builder, provided, how-ever, he shall be notified of any such nonpayment byregistered letter by the appropriate Union no laterthan ninety (90) days after notice of and/or comple-tion of the entire project.IXIn the event that the Employer, Developer and/orOwner-Builder violates any provision of this Agree-ment with the exception of Article IV above, or fails toabide by the determination as provided in ArticleVIII, or in the event that any contractor or subcon-tractor of the Employer, Developer and/or Owner-Builder fails to abide by the provisions of the appro-priate agreement, with the exception of any subcon-tracting clause contained in the appropriate agreementof the subcontractor, it will not be a violation of thisagreement for the Council to terminate this agreement LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL567and it shall not be a violation of thisagreement forany employee to refuse to perform any work or enterupon the premisesof such Employer, Developer and/or Owner-Builder, to the extent permitted by law, andemployees who refuse to perform any work or enterupon the premisesunder the circumstances shall notbe subject to discharge or any other disciplinary ac-tion,to the extentpermitted by law.The Employer, Developer and/or Owner-Builderfurther agreesthat on all of his jobs, he, all of hiscontractors and subcontractors will abide by all Local,State and Federal health, safety and sanitaryregula-tions, and in the event that there are any conditionswhich may be or tend to be detrimental to the employ-ees' health,safety,morals or reputation, it is agreedthat the employees shall not be required to work undersuch conditions.It isfurther agreed that no employeeshall be required to cross any lawful primary picketline or enterany premises at which thereis a lawfulprimary picket line authorized or approved by theCouncil, individually or collectively, or authorized byany Central Labor Bodyin the areacovered by thisagreement.The Employer, Developer and/or Owner-Builder agreesthat he will not assign or require anyemployee covered by this Agreement to perform anywork or enterpremisesunder any of thecircumstancesabove described at which there is a lawful primarypicket line.During the time of any violation of any of the provi-sionsof this Agreement by the Employer, Developerand/or Owner-Builder,contractor or subcontractor,whether created by their executedcurrent agreementsor otherwise, the affiliated Unions shallbe releasedand relieved of any obligation to furnishworkmen toany of them.12. I find that Williams approached Lewis, gave Lewishis business card, and asked Lewis what employees werestillworking on the job (behind the picket line), that Lewisreplied the electricians (Morrison), sprinkler men (Fire-guard), the steelworkers (Steel Construction) and the dry-wall men (Raymond) were still working, and that Williamsthen stated to Lewis that he was going to report them andleft the jobsite (based on Lewis' uncontradicted testimony).13. I find that after Williams left the employees of thefour companies working behind the picket line (Steel Con-struction,Raymond,Morrison,andFireguard)ap-proached Lewis and asked him to whom he had beenspeaking and what the conversation was; that Lewisshowed them Williams' business card and told them Wil-liams said he was going to report them; that the employeesasked Lewis to leave the construction shack open so theycould use the telephone; that shortly thereafter all the em-ployees in question left the jobsite; and that with the cessa-tion of work by those employees all work on the jobsiteceased (based on Lewis' uncontradicted testimony and theparties' stipulation).14.The parties stipulated and I find that, as a conse-quence of the work stoppage and complete cessation of allwork at the jobsite, B & J executed the contract whichWilliams had demanded that it sign on October 23 and theCouncil ceased to picket and work resumed at the jobsite.15.The parties stipulated and I find that following itsentry into the aforesaid contract, and without requesttherefor by the Council, B & J terminated its contracts withWeather, Morrison, and A & Z and replaced them withunion subcontractors in compliance with article IV of itscontract with the Council.16.The parties stipulated and I find that the Councilwas unaware there were any nonunion subcontractors onthe job prior to the filing of the charge in this case.6.The Council admitted and I find that on October 23Williams threatened to picket the jobsiteifB & Jfailed tosign the aforesaid contract by October 247.The Council admitted and I find thatinasmuch as B& J failed to sign the contract by October 24, on the morn-ing of October 25, the Council placed pickets at the jobsite.8. I find that Williams visited the jobsite on October 25the morningitwaspicketed (based on Lewis' uncontradict-ed testimony).9. I find that at the time of Williams' visit to the,lobsiteemployees of Steel Construction Service (hereafterSteel), aShaw subcontractor, Raymond, Morrison, and Fireguardwereworking at the jobsite behind the picket line (basedon Lewis' uncontradicted testimony).10. I find that Shaw's employees had ceased work at thejobsite on the appearance of the Council's pickets andprior toWilliams' arrival at the jobsite (based on Lewis'uncontradicted testimony and the parties' stipulation).11. I find that Shaw's superintendent on the job, Lewis,5was locking the construction shack preparatory to leavingthe jobsite when Williams arrived (based on Lewis' uncon-tradicted testimony).5 1 further find that Lewis was a supervisor as that term is defined in theActB. Analysis and Conclusions1.The 8(b)(4)(i)(B) allegationIt is an unfair labor practice under Section 8(b)(4)(i)(B)of the Act for a labor organization to encourage employeesto refuse to work when an object is to require an employerto cease doing business with another employer.Findings have been entered that the Council picketedthe B & J jobsite on October 25, that such picketing en-couraged employees at the jobsite to cease work, that anobject of that picketing was to require B & J to execute acontract requiring B & J to cease doing business with non-union subcontractors, and that the picketing succeeded inforcing B & J to sign the contract in question and to re-place subcontractors Weather, Morrison, and A & Z andtheir employees with subcontractors who were parties tocontracts with Council affiliates and employed members ofthose affiliates at rates of pay, wages, hours, and workingconditions set forth in those contracts.I, therefore, find and conclude that by the foregoing con-duct the Council violated Section 8(b)(4)(i)(B) of the Act .66lfind irrelevant the Council's lack of knowledgethere were nonunionsubcontractors on the job when it picketed the job and that the Council didContinued 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The 8(b)(4)(ii)(B) allegationIt is an unfair labor practice under Section 8(b)(4)(u)(B)of the Act to threaten or coerce an employer when an ob-ject is to force that employer to cease doing business withanother employer.Findings have been entered that the Council threatenedto picket B & J on October 23, and picketed B & J onOctober 25, with an object of forcing B & J to execute acontract requiring B & J to cease doing business with non-union subcontractors, that the picketing succeeded, andthat B & J was forced to replace Weather, Morrison, and A& Z and their employees with subcontractors who wereparties to contracts with the Council's affiliates and whoemployed members of those affiliates at rates of pay, wag-es, hours, and working conditions set forth in those con-tracts.I therefore find and conclude that by the foregoing con-duct the Council violated Section 8(b)(4)(ii)(B) of the Act.3.Furtherallegationsof violationof Section8(b)(4)(i)and (ii)(B) of the ActThe General Counsel alleged that the Council also vio-lated Section 8(b)(4)(ii)(B) of the Act by Williams' October25 statement to Lewis that he was going to report the em-ployees working behind the Council's picket line.While I construe Williams' comment as added supportfor findings entered previously that the Council intendedby its picketing to coerce B & J into signing the contractwith an object of pressuring B & J to cease doing businesswith Weather, Morrison, and A & Z, I find the remark tooambiguous to support a finding that by such remark theCouncil threatened Lewis' employer, Shaw, with disciplineof Shaw's employees, with an object of forcing Shaw toceasedoing business with B & J and, in turn, forcing B &J to cease doing business with Weather, Morrison, and A &Z. It is also noted there were no employees of Shaw work-ing at the time of the remark, it is therefore difficult to seehow the remark can be construed as directed to disciplineof Shaw's employees for working behind the Council'spicket lines.I therefore shall recommend that those portions of thecomplaint,allegingthat by Williams' remark the Councilcommitted an 8(b)(4)(n)(B) violation, be dismissed.The General Counsel further alleged that the Councilviolated Section 8(b)(4)(i)(B) by virtue of Lewis' passing onWilliams' October 25 remark to employees of Steel Con-struction, Raymond, Morrison, and Fireguard.A finding to that effect would have to be based upon apreliminary finding that Lewis was an agent of the Coun-cil, and I cannot so find. Lewis was neither empowered norauthorized by Williams to pass on his remarks. While itmight be argued that Williams intended that Lewis pass itnot ask B&J to replace those nonunion subcontractors and their employeeswith union subcontractorsemployingmembers ofthe Council's affiliatesThe Councilis liable forreasonablyforeseeable consequences of its con-ducton, I cannotentersuch a finding on thestateof the recordAs noted heretofore, I also find that the remark in questionwas too ambiguous to support a finding that by it theCouncil encouraged the employees of Steel Construction,Raymond, Morrison, and Fireguard to cease work, with anobject of forcing their employersto ceasedoingbusinesswith B & J and, in turn, forcing B & J to cease doingbusiness with Weather, A & Z, and Morrison.'I therefore shall recommend that those portions of thecomplaint,allegingthat by Lewis' passing on Williams'remark to employees of Steel Construction, Raymond,Morrison, and Fireguard the Council committed an8(b)(4)(i)(B) violation, be dismissed.4. The 8(b)(4)(i) and (ii)(A) allegationsThe General Counsel alleges that the Council violatedSection 8(b)(4)(i)(A) of the Act by its October 25 picketing,in that such picketing encouraged employees at the jobsiteto cease work with an object of forcing B & J to execute acontract prohibited by Section 8(e) of the Act, and that theCouncil violated Section 8(b)(4)(n)(A) of the Act by its Oc-tober 23 threat to picket B & J, and its October 25 picket-ing of B & J, with an object of forcing B & J toexecute acontract prohibited by Section 8(e) of the Act.Section 8(e) of the Act prohibits an employer and a labororganization from entering into a contract wherein the em-ployer agrees to cease doing business with any other em-ployer.There is no question that article IV of the Council's con-tract proposal, and the contract executed by B & J and theCouncil, required B & J to cease or refrain from doingbusiness with any subcontractor who was not a party to acurrent contract with a Council affiliate.Such contract provisions, since theylimitthe generalcontractor to doing business solely with subcontractorswhose employees are covered by a collective-bargainingagreement, are unlawful.8However, article IV is removed from the prohibition ofSection 8(e) (and Sec. 8(b)(4)) of the Act by the construc-tionindustry proviso to Section 8(e), whichstates in es-sence that: "Nothing in this subsection (e) shall apply to anagreement between a labor organization and an employerin the construction industry relating to the contracting andsubcontracting of work to be done at the site of the con-struction . . . of a building."I therefore find and conclude article IV of the B & J-Council contract is within the purview of the constructionproviso to Section 8(e) and therefore is not violative ofSection 8(e) or 8(b)(4)(i) and (ii)(A) of the Act, and I shallrecommend that those portions of the complaint so alleg-ing be dismissed.Article V of the B & J-Council agreement requires B & Jto insert in all B & J contracts with its subcontractors a7Morrison was a nonunion subcontractor, in essence, then, the GeneralCounsel contends that Morrison's employees ceased work to help the Coun-cil removethem fromthe job This is patently incredible8N L R B v Joint Council of Teamsters No 38 [Arden Farms Company],338 F 2d 23 (C A 9, 1964),Meat and Highway Drivers Local 710 [Wilson &Company] v N L R B,335 F 2d 709 (C A D C, 1964),Building and Con-structionTrades Council of San Bernardino, etc [Golding & Jones, Inc, etc ] vNLRB ,328 F 2d 540 (C A D C, 1964) LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL569provision wherein those subcontractors agree to meet thewage and fringe benefit standards established by contractsbetween the Council's affiliates and employers performingwork within the area of the type performed at the B & Jjobsite.The General Counsel argues that article V has a second-ary thrust because it requires B & J, a neutral prime con-tractor, to aid the Council's affiliates by securing from B &J's subcontractors the wage and fringe benefits provided incontracts between those affiliates and contractors doingbusiness in the area.The Council argues that article V is primary in nature;the Council as agent of its affiliates sought and secured byarticleV a provision protecting and preserving the areawage and fringe benefits standards for workmen employedat the jobsite.I agree with the Council's position. Article V is primary,not secondary in nature, and therefore is not unlawful un-der Section 8(e) of the Act. The provision in question sim-ply assures that the wage and fringe benefit standards pre-vailing in the area shall be paid to workmen employed atthe jobsite.The Board and the courts have held that area standardsprovisions designed to protect and preserve area standardsare permissible primary provisions not violative of Section8(b)(4) or Section 8(e) of the Act.9Three judges who recently reviewed the same provisionhave reached a similar conclusion.10 I adopt their reason-ing. I therefore find and conclude that article V of the B &J-Council agreement is not violative of Section 8(e) of theAct and therefore the Council did not violate Section8(b)(4)(i) and (ii)(A) of the Act by seeking and securing it.I therefore shall recommend that those portions of thecomplaint so alleging be dismissed."CONCLUSIONS OF LAW1.By its October 25 picketing encouragement of em-ployees at the jobsite to cease work with an object of forc-ing B & J to sign a contract requiring B & J to cease doingbusiness with Weather, Morrison, and A & Z, the Councilviolated Section 8(b)(4)(i)(B) of the Act2.By its October 23 threat to picket B & J and its Octo-ber 25 picketing of B & J with an object of forcing B & J tosign a contract requiring B & J to cease doing business withWeather, Morrison, and A & Z, the Council violated Sec-tion 8(b)(4)(ii)(B) of the Act.9 Truck Drivers Local 413 [Brown Transport Corp and Patton Warehouse,Inc ] vN L R B,334 F 2d 539 (C A D C, 1964),Orange Belt District Coun-cil of Painters No 48 [Calhoun Drywall Company] v N L R B,328 F 2d 534(C A.D C, 1964),General Teamsters Local 982 (J K Barker Trucking Com-pan,', etc),181 NLRB 5151Joint Council of Teamsters No42 etc(Merle Riphagen),Cases 21-CC-1424 and 21-CE-122,InternationalUnion of Operating Engineers Local12 (Griffith Company etc),Cases 21-CC-1451 and 21-CE-126,Plumbersand Pipefitters Local 230 (Hartig Plumbing Company etc),Cases 21-CC-2761 and 21-CC-248111SinceI've enteredfindingsthat art V is not %iolative of Sec 8(e) of theAct, GeneralCounsel's argumentthat art V is not protected by the con-struction provisoto Sec 8(e) becauseitmay be enforced by self-help underart IX is irrelevant That argument, of course, is inapplicable to art IV,since artIV is specifically excluded from coverage of art IX3.The Council did not by any other act alleged in thecomplaint violate the Act.4.The unfair labor practices specified above affect com-merce as defined in the Act.THE REMEDYIt having been found that the Council engaged in unfairlabor practices in violation of the Act, it shall be recom-mended that the Council be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the purposes of the Act.On the basis of the foregoing findings of fact, the entirerecord in the case, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 12Los Angeles Building and Construction Trades Council,its officers, agents, and representatives, shall-1.Cease and desist from threatening to picket or picket-ing Joseph Freed and Benjamin H. Werber d/b/a B & JInvestment Company and any other employer in the build-ing and construction industry who is not a party to a cur-rent agreement with the Council and/or its affiliates, wherean object of such threats and/or picketing is to encourageemployees currently working at a jobsite to cease workand/or to force B & J or another employer to execute acontract requiring B & J or another employer to ceasedoing business with a contractor or subcontractor em-ployed at such jobsite.2.Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a)Post at the business offices and meeting halls copiesof the attached notice marked "Appendix." 13 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 21 shall, after being duly signed by an officialrepresentative of the Council, be posted by the Councilimmediately upon receipt thereof and maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members and affiliatesare customarily posted Reasonable steps shall be taken bythe Council to ensure that said notices are not altered, de-faced or covered by other material.(b)Promptly after receipt of copies of the notice fromthe Regional Director for Region 21, the Council shall re-turn to him signed copies for posting by B & J, if it iswilling, at its jobsites in Los Angeles, California, and anyother of its jobsites within the territorial jurisdiction of theCouncil, in all places where notices to employees of B & Jor its subcontractors are customarily posted.12 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board " 570DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Council has taken to comply herewith.IT IS FURTHER ORDERED that allegations of the complaintother than those relating to the violations of Section8(b)(4)(i) and (u)(B) above found shall be dismissed.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentemployed at a B & J jobsite to cease work, with an objectof forcing B & J to execute a contract requiring B & J toreplaceWeather Control Company, Morrison ElectricalIncorporated, and A & Z Glass Company and their em-ployees at the jobsite with subcontractors who were signa-tories to collective-bargaining agreements with our affili-ates, and ordered us to post this notice delcaring that:WE WILL NOT in the future picket B & J or any otheremployer to encourage employees at their jobsites tocease work in order to force B & J or any other em-ployer to sign a contract requiring removal of any sub-contractor and his employees from the jobsite becausesuch subcontractor was not signatory to a contractwith one of our affiliates.After a hearing, the National Labor Relations Board foundthat we violated the Act by threatening to picket, and bypicketing, Joseph Freed and Benjamin H. Werber, d/b/a B& J Investment Company, thereby encouraging employeesLos ANGELESBUILDING ANDCONSTRUCTION TRADESCOUNCIL